UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) ý QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2015 ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 001-34673 CORMEDIX INC. (Exact Name of Registrant as Specified in Its Charter) Delaware 20-5894890 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 1ighway 206, Suite 200, Bedminster, NJ (Address of Principal Executive Offices) (Zip Code) (908) 517-9500 (Registrant’s Telephone Number, Including Area Code) (Former Name, Former Address and Former Fiscal Year, if Changed Since Last Report) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes ýNo ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes ýNo ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer¨ Accelerated filer¨ Non-accelerated filer¨ Smaller reporting companyý (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes ¨No ý The number of shares outstanding of the issuer’s common stock, as of November 10, 2015 was 35,376,502. CORMEDIX INC. INDEX PART I FINANCIAL INFORMATION 1 Item 1. Consolidated Financial Statements. 1 Condensed Consolidated Balance Sheets (Unaudited) September 30, 2015 and December 31, 2014 1 Condensed Consolidated Statements of Operations and Comprehensive Income (Loss) (Unaudited) for the Three and Nine Months Ended September 30, 2015 and 2014 2 Condensed Consolidated Statement of Changes in Stockholders’ Equity (Unaudited) for the Nine Months Ended September 30, 2015 3 Condensed Consolidated Statements of Cash Flows (Unaudited) for the Nine Months Ended September 30, 2015 and 2014 4 Notes to Unaudited Condensed Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 24 Item 4. Controls and Procedures. 38 PART II OTHER INFORMATION 39 Item 1. Legal Procedings . 40 Item 6. Exhibits. 39 SIGNATURES 41 EXHIBIT INDEX 42 i PART I FINANCIAL INFORMATION Item 1.Consolidated Financial Statements. CORMEDIX INC. AND SUBSIDIARY CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) September 30, 2015 December 31, 2014 ASSETS Current assets Cash and cash equivalents $ $ Restricted cash - Short-term investments - Trade receivables Inventories, net Prepaid expense, clinical - Prepaid expenses and other current assets Total current assets Property and equipment, net Security deposit TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities Accounts payable $ $ Accrued expenses Deferred revenue Total current liabilities Deferred revenue, long term TOTAL LIABILITIES COMMITMENTS AND CONTINGENCIES STOCKHOLDERS’ EQUITY Preferred stock - $0.001 par value:2,000,000 shares authorized; 450,085 and 949,948 shares issued and outstanding at September 30, 2015 and December 31, 2014, respectively Common stock - $0.001 par value:80,000,000 shares authorized; 35,376,502 and 22,461,668 shares issued and outstanding at September 30, 2015 and December 31, 2014, respectively Deferred stock issuances ) ) Accumulated other comprehensive income Additional paid-in capital Accumulated deficit ) ) TOTAL STOCKHOLDERS’ EQUITY TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ $ See Notes to Unaudited Condensed Consolidated Financial Statements. 1 CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME (LOSS) (Unaudited) For the Three Months Ended September 30, 2015 For the Three Months Ended September 30, 2014 For the Nine Months Ended September 30, 2015 For the Nine Months Ended September 30, 2014 Revenue: Net sales $ Cost of sales ) Gross profit (loss) ) Operating Expenses: Research and development ) Selling, general and administrative ) Total Operating Expenses ) Loss From Operations ) Other Income (Expense): Interest income Foreign exchange transaction gain (loss) Loss on issuance of preferred stock, convertible notes and warrants - - - ) Change in fair value of derivative liabilities - ) - ) Loss on modification of equity instruments and extinguishment of derivative liabilities - ) - ) Interest expense ) Total Income (Expense) ) ) Net (Loss) Other Comprehensive Income (Loss): Unrealized loss from investments - - Foreign currency translation gain Total Other Comprehensive Income Comprehensive (Loss) Net (loss) Dividends, including beneficial conversion feature - ) ) ) Net (Loss) Attributable To Common Shareholders $ ) $ ) $ ) $ ) Net (Loss) Per Common Share – Basic and Diluted $ ) $ ) $ ) $ ) Weighted Average Common Shares Outstanding– Basic and Diluted See Notes to Unaudited Condensed Consolidated Financial Statements. 2 CORMEDIX INC. AND SUBSIDIARY CONDENSED CONSOLIDATED STATEMENT OF CHANGES IN STOCKHOLDERS’ EQUITY (Unaudited) For the Nine Months Ended September 30, 2015 Common Stock Non-Voting Preferred Stock – Series B, Series C-2, Series C-3, Series D and Series E Deferred Stock Issuances Accumulated Other Comprehen- sive Income Additional Paid-in Capital Accumulated Deficit Total Stockholders’ Equity Shares Amount Shares Amount Balance at January1, 2015 $ $ $ ) $ $ $ ) $ Conversion of Series B non-voting preferred stock tocommon stock ) ) - - Conversion of Series C-3 non-voting preferred stock to common stock ) ) ) - Conversion of Series E non-voting preferred stock to common stock 62 ) (3
